Citation Nr: 1716459	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for allergic rhinitis in excess of 10 percent prior to May 19, 2016, and in excess of 30 percent thereafter.

2. Entitlement to service connection for sinusitis, to include as secondary to the Veteran's service connected allergic rhinitis. 

3. Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service connected left hip arthritis. 


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1986 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2015, the Board remanded this matter for further development. The record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998)). The matter has now returned to the Board. Unfortunately, some issues must be remanded for further development. 

The issues of entitlement to service connection for sinusitis and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On May 19, 2016, but not prior, medical evidence establishes the existence of a polyp within the Veteran's nose and greater than 50 percent obstruction of the right nasal passage due to rhinitis. 

2. The Veteran is currently receiving the maximum disability rating allowed for allergic rhinitis under Diagnostic Code 6522 of 38 C.F.R. § 4.97, and there is no basis for a separate or additional disability rating.






CONCLUSIONS OF LAW

The criteria for an increased rating prior to, or since May 19, 2016, for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist as required by the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent a VCAA letter to the Veteran in December 2007 and June 2008 which addressed the notice requirements in 38 C.F.R. § 3.159(b)(1) and informed the Veteran of the evidence needed to establish entitlement to an increased rating. The appellant has not alleged that this notice was insufficient. Furthermore, VA obtained the Veteran's in-service and post-service treatment and medical center records. The Veteran was also afforded VA medical examinations, the records of which have been obtained. The Veteran has not identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

Lastly, the record reflects substantial compliance with the Board's September 2015 remand directives. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The September 2015 remand required VA, in relevant part, to schedule the Veteran for VA examinations and obtain medical opinions regarding the current severity and etiology of the Veteran's disabilities. These directives were followed; thus, substantial compliance has been shown.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. Id.; 38 C.F.R. §§ 3.321(a), 4.1. It is generally presumed that the Veteran is seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, a claim remains active if the rating granted is less than 100 percent. Id. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, ratings of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, as discussed below, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Also, separate evaluations-i.e., staged ratings-may be assigned for separate periods of time based on the facts found. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

The Board has reviewed all evidence of record pertaining to the history of the service connected disability. The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating the Veteran's allergic rhinitis. Id. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589, 595 (1991).

A. Allergic Rhinitis

The Veteran seeks a disability rating in excess of 10 percent prior to May 19, 2016, and in excess of 30 percent thereafter for his service connected allergic rhinitis. After reviewing the evidence, the Board finds the Veteran's claim must be denied. 

Allergic rhinitis is rated under the criteria found in 38 C.F.R § 4.97, Diagnostic Code 6522 - allergic or vasomotor rhinitis. Under DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. Id. A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps. Id. The maximum schedular rating available under DC 6522 is 30 percent. 

In this case, the record is devoid of evidence of polyps or obstruction of the Veteran's nasal passages prior to May 19, 2016. Moreover, the record does not show any additional symptoms or pathology, such as deviated septum, aphonia, bacterial rhinitis, or granulomatous rhinitis that would provide a basis for assignment of a separate or higher rating. See May 2016 Sinusitis & Rhinitis DBQ; 38 C.F.R. § 4.97, DCs 6502, 6519, 6523-24. The Board recognizes that the Veteran is competent to report the severity and symptoms of his allergic rhinitis, however, he is not competent to render diagnoses about matters that require special education, training and expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Accordingly, the Board accords more weight to the probative medical evidence of record and finds that a higher rating is not warranted for allergic rhinitis prior to May 19, 2016. 

Similarly, the Veteran is not entitled to a higher rating since May 19, 2016, because he is currently receiving the maximum disability rating for allergic rhinitis. Also, with the possible exception of sinusitis which is discussed in the REMAND portion below, there is no other basis for a separate disability rating. Should the additional development directed below entitle the Veteran to a separate rating(s) for sinusitis, the AOJ will adjudicate it accordingly. 

For these reasons, the preponderance of the evidence weighs against the Veteran's request for an increased rating, and the reasonable doubt provisions of 38 U.S.C. § 5107(b) are inapplicable. Accordingly, the Veteran's request for an increased rating for allergic rhinitis is denied.


ORDER

Entitlement to an increased rating for allergic rhinitis is denied. 


REMAND

Another VA medical opinion is necessary to properly determine the nature and etiology of the Veteran's sinusitis and right hip disabilities. 

In May 2016, the Veteran received a VA Sinusitis and Rhinitis Disability Benefits Questionnaire (DBQ) examination, at which time the examiner diagnosed the Veteran with sinusitis. This is the first diagnosis of sinusitis in the record and was confirmed by the October 2016 VA examiner. The October 2016 examiner went on to opine that the Veteran's sinusitis was "less likely as not a progression of the original diagnosis (allergic rhinitis) but is a separate standing diagnosis." Further, he opined that the sinusitis was less likely than not "related to the symptomatology in service." This nexus opinion does not provide an adequate rationale and is based on incomplete or inadequate findings. Moreover, the nexus opinion does not follow the direct and secondary service connection language used by the board. For these reasons, another medical opinion is necessary.

The October 2016 VA examiner also provided a negative medical nexus opinion regarding the right hip disability. The Board finds that a new opinion is necessary to fully explain why the right hip degenerative arthritis is not directly or secondarily service connected in light of the service connected degenerative left hip arthritis.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical opinion to determine the nature and etiology of the Veteran's sinusitis disability. The examiner must review the claims file and must note that review in the report. The examiner should clearly set forth the rationale for all opinions expressed. The examiner should provide the following opinion:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's sinusitis was caused by, or related to an injury, event or disease in active service?

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's sinusitis was caused or aggravated by (i.e., permanently worsened beyond natural progression) the Veteran's service connected allergic rhinitis?

(c) A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  
2. Obtain a new medical opinion to determine the nature and etiology of the Veteran's right hip disability. The examiner must review the claims file and must note that review in the report. The examiner should clearly set forth the rationale for all opinions expressed. The examiner should provide the following opinion:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's right hip disability was caused by, or related to an injury, event or disease in active service?

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's right hip disability was caused or aggravated by (i.e., permanently worsened beyond natural progression) the Veteran's service connected left hip disability?

(c) A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The clinician should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not"). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


